Citation Nr: 0613601	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  01-03 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for residuals for a scar 
of the right forearm, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
August 1962 and had a prior period of active duty for 
training from January 1960 to July 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The veteran's scar of the right forearm is V-shaped, 
covering a total area of about nine square centimeters.  

2.  The scar was mildly sensitive and slightly hypo-pigmented 
but had no irregularities of the skin, and no associated 
limitation of the affected arm.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals for a scar of the right forearm are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.118, Diagnostic Code 7804 (2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7804 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Residual Scar

The veteran is currently evaluated as 10 percent disabled for 
the residual scarring on his right forearm.  As to whether an 
increased rating is warranted for the veteran's disability 
under any diagnostic code that contemplates scars, the record 
shows the presence of V-shaped scar on the right forearm with 
each segment measuring about three centimeters (cm) long by 
1.5 cm wide for a total area of about nine cm.  See June 2000 
and March 2005 VA examination reports.  The reports show the 
veteran's scar was mildly sensitive and slightly hypo-
pigmented.  He had no irregularities of the skin and there 
was no associated limitation of the affected part.

The veteran contends that he has nerve and tendon damage 
associated with his service-connected scar that should be 
considered when evaluating his claim.  He presented testimony 
to that effect during the hearing held before the undersigned 
in April 2003.  However, competent medical evidence 
specifically indicates that his additional complaints such as 
right arm radiculopathy are not due to his service-connected 
scar.  See May 2003 VA examination report and April 2003 
private medical records.

Under the criteria in effect prior to August 30, 2002, a 
superficial scar that was tender and painful upon 
demonstration warranted a 10 percent disability rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
revised regulation, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.  

Here, the evidence of record demonstrates that the veteran 
had a tender scar of the right forearm for which he is 
evaluated as 10 percent disabled, the highest disability 
rating available for a superficial scar under both the prior 
and revised criteria.  See 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Code 7804 (2005); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  If the veteran's scar is evaluated as 
analogous to a deep scar or burn scar, it is significantly 
smaller than the 77 square cm, or greater, contemplated in 
the prior and revised criteria for a disability rating in 
excess of 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Code 
7801 (2005); 38 C.F.R. § 4.118, Diagnostic Code 7801 (2002).  
Additionally, the scar is on the right forearm and is not 
considered a disfiguring scar of the head, face or neck such 
that a higher rating is available under alternative 
diagnostic codes.  See 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2005); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  
Finally, the Board notes that there is no evidence that the 
disorder is productive of limitation of function so as to 
warrant a higher rating pursuant to Diagnostic Code 7805.  
The Board again notes that VA examiners have indicated that 
the scar is superficial.  In a decision of July 2003, the RO 
denied service connection for impairment of the right median 
nerve, muscle damage of the right forearm, and cervical 
stenosis, and the veteran did not perfect an appeal.  
Impairment from such disorders may not be considered when 
assigning the rating for the service-connected scar of the 
right forearm.  

In short, the veteran's right forearm scar does not more 
closely approximate the criteria for a disability rating in 
excess of 10 percent under available diagnostic codes.  
38 C.F.R. § 4.7 (2005).  As such, the weight of the evidence 
is against the veteran's increased rating claim and the 
doctrine of reasonable doubt is not for application.  See 
38 C.F.R. §§ 4.3, 4.7 (2005).

Finally, the Board notes that the manifestations of the 
veteran's service-connected scar cannot be regarded as 
presenting an exceptional or unusual disability.  While the 
veteran argues that his scar renders him unemployable, the 
disability picture is not reflective of factors that take it 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Accordingly, the Board finds that the 
disability under consideration does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2005).

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The veteran's claim was initially adjudicated prior to the 
enactment of the current notification statute but he was sent 
a letter in May 2004 by which he was notified of the evidence 
required for an increased rating and informed of the evidence 
necessary substantiate his claim that he was expected to 
provide, the evidence VA would seek, asked to send the needed 
evidence as soon as possible, and requested to submit any 
evidence in his possession pertinent to his claim.  Thus, the 
Board considers notice requirements met such that this 
decision is not prejudicial to the veteran. 

While the veteran was provided with the type of information 
and evidence needed to substantiate his increased rating 
claim, he was not provided with notice of any effective date 
criteria for the disability on appeal.  See Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet.App. Mar. 3, 
2006).  Despite inadequate notice provided to the veteran on 
this latter element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes above that the weight of the 
evidence is against the veteran's increased rating claim, any 
questions as to any appropriate effective dates to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in June 
2002, May 2003, and March 2005.  VA medical records and 
private medical evidence has been associated with his claims 
file as well as a transcript of his April 2003 hearing before 
the undersigned.  As the veteran has not identified evidence 
or authorized VA to obtain evidence any additional evidence, 
no further assistance to the veteran regarding development of 
evidence is required and would be otherwise unproductive and 
futile.


ORDER

An increased rating for residuals for a scar of the right 
forearm is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


